Title: From James Madison to William Charles Coles Claiborne, 28 July 1806
From: Madison, James
To: Claiborne, William Charles Coles



Sir.
Department of State July 28th. 1806.

On Monday last the President left this City for Monticello.  Having taken into consideration your request to be absent from Orleans the ensuing winter, he gives his assent to it, provided the state and prospect of public affairs should urge no objection to it, of which you must of necessity be the judge, and provided that you do not leave the Territory, before the actual return of Mr. Graham, to whom I shall intimate this arrangement.  Since the last acknowledgment of your letters I have received those of 29 April, 3, 8, 16, 20, 21, 22, 26, 28, May, and 3, 8, & 15 of June.  I am &c.

James Madison.

